Case 2:17-cr,;20632-SJM-DRG ECF No. 165, PagelD.2690 Filed 05/28/19 Page 1 of 7

ON

ONITED STATES DISTRICT CooRT
EASTERN DISTRICT oF MichiG~aN
SOUTHERN Division :

L_ANITED STATES,
p> .
9 Plawth€¢

Case Nes, \t- Q0632 <—
IS-Qolags

|T770:

4

p
NS

Laban 7. PHILLIPS ,

Delendant.

Sud je Stephen Murphy

SS

REQUEST FoR GoPiES oF
CIA NOUCHERS IN THIS CASE

Land assecited Memocand un |

De Fendant Pro Se, Mr. William T. Philips,
Yespect fully REQUESTS that this Court,
Pursuant +o 18 USC §3006A (A)UYXA) and CE),
Provide Complete and Untedacted Gf possible)
Copies of all CIA Vouchers Cas well as
GSoo0cated documents / Gl ngs] ruling s) BS%0c\axredk
with the legal Services Tendered by CIR
attomies Ms, liga L. Dusyer and Mn Michael SKinne
lf a fee is required, please provide
the cost and ditect reheage of those document:
Upon recept of the psy ment.

Please provide any other avolable relie

 

Page of G
Case 2:17

W202 Bbidk J ECE No. 165, PagelD.2691 Filed 05/28/19 Page 2 of 7

CSP Voucher Request
(Cont)

Rel evant Facts
CIA panel attorney , Ms, Lisa L. Dwyer,

W45 Appointed to Tepresent Mr Phillis in
Case No. 2:1 F-cr- Qob3a-SIM -S Ghe"aoiF” case]
Or) IS Augost ort (ECE Dec. U) by Magistrate Yudge
Elizaloeth A, Stalford. Ms. Duyer noticed her
Appearance inthe case en 6 Sept doit (Dac. 8).
Her last docketed GActien \n that Case Was on
IB Soly Jol when She appeared on behalf of
Mr. Phillips athis Dentencing Hearing. Despite
a Tequest to do So by Mr Phillips , she did
Nort File a Notice of Appeal ThereSore her
CIA Voucher—and Accompany Ing Clocumentation—
Shovid have been Filed Shortly otter Sentencing.
No later than March Qo\Q — on @ date not
Currently Known By Mc Philips — Ms. Dusyer
by thdrew from this Case and Mr. Michael Skinner
Was appointed +o replace her. Mr Phillips does
Not believe that, to date, Mr Skinner has
filed anything (except possibly An appearance)
With this Coortyon nis behalS, Nor has he
appeared De Core thie CourtonMr Phillips’ behal ¢,

The companion Caseto tre Q01¥ ene was
No. dt lA-ce-dolas- SIM-G[the Qo1g” case].
Ms. Dusyer Ciled her appearance. in that case

 

Page Qeofb
Case 2:17

pikes ive WR Psecr No. 165, PagelD.2692 Filed 05/28/19 Page 3 of 7
eect

CIA VoucherReg vest
C Cont.)

ON QA March O'S Moe AC). Due tan apparent
oversight She Was not "appointed to
represent MrPhillips in that case Onti|

At Sept 2o\S (Doc 93) and that appointment
L0aS made [Tetroachve to QF Feb QO 18, She
had been wor King on the Qo1S case, at
least aD Car back Aas November QONV, GJhen
he and AUSA Ms, April Russo hatched a plan
allegedly to help” Mr Phillips by getting
im indycted in the dol cose , despite him
G\ready aateeing —in principle — to plead quilt
Jothettor court " (a hnolaken of | shise a aAsantg)
inthe QolF Case, which was +o bethe top count"
inthe QO1IB case ad well. The QolS Cave, uthich
was Sentenced Simvitaneovs with the QolrF one,
aloo +ercminaxed at the 18 Joly Qo\S sentenc ng —
Since She did not file the req vested notice
of appeal in +hect Case either. Mr. Phillips
believes that she similarly withdrew from the
AIS case prior to March 2019 and +hat

Mr. Skinner Was appointed in thet Case too:

 

Page Aol
Case 2:17-

LsSeaatcnn bk S=cr No. 165, PagelD.2693 Filed 05/28/19 Page 4 of 7

CSR Noucher Request
Cocoon)

Argument
Pursvant to 18 VOC $ Z0obA (ALY) (A) and (c),

the CA Vouchers and associated clocuments
filed by attornies Ms, Dyer and Mr, SK\inner

Shovid be madepublic . IS this Court elects

- ty ipNeKe the protections provided For mn

$BooLbA (ay(4) (0) ) then MnPhi Ihps Teqvests
that a redacted version be made Poblie ,
QS Per § ZoobA (dyCH)(B), bot thay he .
Personal be sent an unredacted Version yi
bsing the BoP's “Lega\ Mail” system to
assvUfe Con Cidentiality oft the filings

Mr Phihps req vires prompt release
of these documents Decavse his clead\ine |
Under QB USC § AIST ($)Q), 1S juort Q menths
away — B36 Joly Qo14 - if he electsto file
a Habeas Corpos pehtion -A perrtioner 's
Claim wma“{gass “petition Carn be
Strengthened by the Inclvsien of CIP vouchers
And Feloted Aocumentadion. See, Judy e David
Bunn n4 5 Teference +) the Vodhher \n
USv EVANS , Ci) No. PF - 12F#-DLB , QOVA VeS.
Dio LENIS 36483 atFg (ED.KY F March 2019),
Judge Bunning infact determined that the
Around Supported by the Voucher pas the ONLY
ONE Worthy ef an evidenhary hearing.

 

Pag e U o£ b
Case 2:17-

Ua RB wkiPecr No. 165, PagelD.2694 Filed 05/28/19 Page 5 of 7
CJA Voucher Req vest
Coot. 5

Ke cent CASES, fiom District Courts
in this Circuit, ana others, illustrate. the.
Doe o€ CYA vouchers to adjodycate Vatiovs

 

J2A55"- perrtion claims $ WINSTON v US,

 

No. 38 15-ev-\366, Qoit 0.9. Dist. lexis aa73
at ®4-10 (andn. 10-19) CD.CT San QoiF)3

US v HAMILTON, No. bi y+ -ev-3a3- GFT REU)
QOI8 U.S. Dist. LEXIS 3 A436 at ¥9| anda. Il,
CED. KY 24 Jan 2018): RICHARDSaNy.US
No.2 N-cv- 474, QOrZ 0.5, Dist LEX 1s \U 3392
at 9 ep.l (9.0.08 3Oct 2013); USy OPo2Co-
SANCHEZ No. \L-oF64 WI/KBM , QOiS Us,
Diet Lexis IN959q ot *F CD.NM SSep}Q018);
kiMes v. US No. OF av 3560 (DLO), Ao\o V.2.
Dish LEXIS US3UF at*Qq (S.v.NY, \v May Zoic);
and many others.

Therefore for geod Cavse Shown,and
in the jnterest of Cairness and \stice ; Please
provide a\\ Possible relief +o Mr, Phillips,

RespecHfolly Submn Hed ,
ZL
QU Mag JO\4 Mr, Ww lhamT. Phil Ps, pro Se_
+
AY 864-053.

Page Dofb Po Bex [D00, Ohoulle NY 16963

 
Case 2:17 hee ao RE ECF No. 165, PagelD.2695 Filed 05/28/19 Page 6 of 7

CJA VNovcnER REQUEST
( cont.)

 

On he morning of QU May A014 , cL
presented +his REQUEST in a Sealed,
pr Oper ly addressed eMel ope ) usith

/[SoMiaent, pre Pad First class Postage affixed ,

+oFison Lega\ Mail Stuk€ ater being
assured hat they Would talse it to the
O+oville NY US Post 0CLice for filing With
this Court en+the Same morning ,
Le aN AWafre — based an Pelicies and

pach — Mest a\\ Felevant Counsel wil]

€@ Served Gia NEF's) Wi}h this REQvEST
as Soon as the Clerk scans it into the /EcF.

DECLARATION _
TL, Mr. Uitiem T Phill) ps, do at birm
Under penalty of per jur )ao per AB UST

1§\#46 thot everything herein 19 true and correct.

AY May 2014 LDL
Mr Witham T. Phillips, Prese
#QU8 6U-052
FCT OTISVILLE
PoRex O00
Otisville ,NY 10963-lo000
Page L. ok G

 
WES TOMES TER, Fav od

 

~ FEDERAL CORRECTIONAL INSTITUTION Sa) EY AOS PN

“5 P.O. BOX 1000 | 5-a4 14 de
| RTES DISTRICT CoURT

U. Ss. Ceurthovse
“se est LAFRANETTE Bird.
DECEIY ER

Hh trat, MIL
may 28 209 |i! Detreat, MIO -

CLERK'S OFFICE . dy Qa2lo

U.S. DISTHICT CSUH

 

 

 

an226-276a26 LoDo fof eden aE feo tee bp lad

  

"OAOTE ssaNPe ayy O} BINSOpUD Oty WNTS) aseayd ‘gassasppe J2UIOUE 0} SuIPJeNIO}

40} aauapuodsesso9 pasojue JeQUM ay) Hf “UOReIBUEP 40 UOIJEULLOJL! A9YIN} 40},

feayeus ayy Wingal 0} YSIM Apu nod ‘uonaipsuanf sey Aqiytoes SIYt YIM J@AO wa|qoidsa

" yopsanb e sasjes sayin ayy 4! ‘payzadsul 104 pauado uaag saypiou sey 48}98] OY ° noA 0%

MPRA sasnpacoud sue jepads uanoy passasoid sem J0}43] pasopue ay)
" gi/»e~S Fala

EOROT AN ‘ATHASILO®
NOLLMLIESNI TWNOILIZUYOD W334

 

Case 2:17-cr-20632-SJM-DRG ECF No. 165, PagelD.2696 Filed 05/28/19 Page

 

tite rl Mk ek
